Title: From Alexander Hamilton to John H. Buell, 15 January 1800
From: Hamilton, Alexander
To: Buell, John H.


          
            Sir:
            New York Jany. 15. 1800
          
          I am informed by Colonel Graves that a drummer Prince Ferdinand Hall a drummer in Captain Woodward’s company has resigned delivered himself up to Captain Bissel as a deserter from the Western army. It will be necessary to have him tried.
          I shall therefore give orders for a Court Martial to sit at Bennington for the  trial of this person and of such other Offenders as may be brought before it.
          Major Bewell—
        